Jeffery J. Oven                        Peter R. Steenland
Mark L. Stermitz                       Peter C. Whitfield
Jeffrey M. Roth                        SIDLEY AUSTIN LLP
CROWLEY FLECK PLLP                     1501 K Street, NW
490 North 31st Street, Ste. 500        Washington, DC 20005
Billings, MT 59103-2529                Telephone: 202-736-8000
Telephone: 406-252-3441                Email: psteenland@sidley.com
Email: joven@crowleyfleck.com                  pwhitfield@sidley.com
       mstermitz@crowleyfleck.com
       jroth@crowleyfleck.com

Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation

              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION



NORTHERN PLAINS RESOURCE                     CV 19-44-GF-BMM
COUNCIL, BOLD ALLIANCE, NATURAL
RESOURCES DEFENSE COUNCIL,                   TRANSCANADA KEYSTONE
SIERRA CLUB, CENTER FOR                      PIPELINE, LP AND TC
BIOLOGICAL DIVERSITY, and FRIENDS            ENERGY CORPORATION’S
OF THE EARTH,                                SUPPLEMENTAL STATUS
                                             REPORT
                  Plaintiffs,
      vs.

UNITED STATES ARMY CORPS OF
ENGINEERS and LT. GENERAL TODD T.
SEMONITE (in his official capacity as U.S.
Army Chief of Engineers and Commanding
General of the U.S. Army Chief of
Engineers),

                  Defendants,

and
TRANSCANADA KEYSTONE PIPELINE,
LP, a Delaware limited partnership, and TC
ENERGY CORPORATION, a Canadian
Public company,

                      Defendant-Intervenors.



      On September 20, 2019, Defendants TransCanada Keystone Pipeline, LP

and TC Energy Corporation (TC Energy) filed a status report with this Court,

reporting on its intentions to take certain steps with regard to specific, pre-

construction activities on private lands. (Doc. 38). Subsequently, TC Energy

informed counsel that it is continuing to assess the appropriate timeline for

conducting preconstruction activities. With the exception of weed eradication,

which is already complete, and the orderly winddown of certain road upgrade

work, preconstruction work will not occur until, at the earliest, after the hearing

scheduled for October 9, 2019 in the matter of Indigenous Environmental Network

et al v. Trump et al, CV 19-28-GF-BMM (D. Mont.). TC Energy will further

advise the Court of its plans at the October 9 hearing for that matter.

      DATED this 3rd day of October, 2019,

 CROWLEY FLECK PLLP                          SIDLEY AUSTIN LLP

 /s/ Jeffery J. Oven                         /s/ Peter R. Steenland, Jr.
 Jeffery J. Oven                             Peter R. Steenland, Jr.
 Mark L. Stermitz                            Peter R. Whitfield
 Jeffrey M. Roth                             1501 K Street, N.W.
 490 North 31st Street, Ste. 500             Washington, DC 20005
Billings, MT 59103-2529               Telephone: 202-736-8000
Telephone: 406-252-3441               Email: psteenland@sidley.com
Email: joven@crowleyfleck.com                pwhitfield@sidley.com
       mstermitz@crowleyfleck.com
       jroth@crowleyfleck.com

Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation
                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served today via the Court’s

CM/ECF system on all counsel of record.

                                          /s/ Jeffery J. Oven
